             Case 2:20-cv-00154-MJP Document 23 Filed 08/10/20 Page 1 of 2



 1

 2

 3

 4                                                        HONORABLE MARSHA J. PECHMAN

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8 ALLIED WORLD NATIONAL ASSURANCE                   No. 2:20-cv-00154-MJP
   COMPANY, as Assignee of SMART CIRCLE
 9 INTERNATIONAL LLC,                                ORDER GRANTING PARTIES’
                                                     STIPULATION TO CONTINUE FRCP
10                        Plaintiff,                 26(a)(1) INITIAL DISCLOSURES
                                                     DEADLINE FOR 30 DAYS
11         vs.

12 FOREMOST INSURANCE COMPANY
   GRAND RAPIDS, MICHIGAN,
13
                   Defendant.
14

15                                         I.     ORDER

16         Based upon the Parties’ Stipulation to Continue the FRCP 26(a)(1) Initial Disclosures

17 Deadline by an additional thirty (30) days, from August 4, 2020 to September 3, 2020,

18

19         IT IS ORDERED that the Parties’ Stipulation to Continue FRCP 26(a)(1) Initial

20 Disclosures Deadline for thirty (30) days to September 3, 2020 is hereby GRANTED.

21

22

23


     ORDER GRANTING STIPULATION TO CONTINUE FRCP 26(a)(1) INITIAL
     DISCLOSURES DEADLINE FOR THIRTY (30 DAYS) TO SEPTEMBER 3, 2020
     – PAGE 1
     CAUSE NO. 2:20-CV-00154-MJP
             Case 2:20-cv-00154-MJP Document 23 Filed 08/10/20 Page 2 of 2



 1         Dated: August 10, 2020



                                        A
 2

 3
                                        Marsha J. Pechman
 4
                                        United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING STIPULATION TO CONTINUE FRCP 26(a)(1) INITIAL
     DISCLOSURES DEADLINE FOR THIRTY (30 DAYS) TO SEPTEMBER 3, 2020
     – PAGE 2
     CAUSE NO. 2:20-CV-00154-MJP
